DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Amendment
This action is in response to the reply filed 08/24/2022.
Claims 1 are amended. 
Claims 10-12 are new. 
Claims 1-12 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liebing (US 2017/0014562 A1) in view of Walker (US Pat. No. 6,022,363) (both cited previously).
Re. claim 1, Liebing discloses a catheter pump (figure 1, catheter 4) comprising: an expandable cannula defining a blood flow channel (claim 14 – “an expandable intracardiac blood pump system…”; paragraphs 0065 – describing figure 1 including the blood pump 3 introduced into heart chamber 1) and comprising an impeller blade zone (figure 3, rotor 7), an inlet zone provided at a distal end of the impeller blade zone and adapted to securely engage a bearing assembly (figures 3-4), and an outlet zone at a proximal end of the impeller blade zone (figures 13-15); and 
an impeller system comprising an impeller body rotatably coupled to the bearing assembly (figure 3, bearing 15 coupled to rotor 7); 
wherein, in an operational configuration, the impeller body is positioned within the impeller blade zone of the expandable cannula and the bearing assembly securely engages the inlet zone of the expandable cannula to secure the impeller system relative to the expandable cannula (figures 3-4), but does not explicitly disclose securing the impeller system relative to the expandable cannula without being completely disposed within a distal end of the expandable cannula, but it is reminded that “the particular placement of [an element] in a [device] was held to be an obvious matter of design choice” as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), where in the instant case the position of the bearing assembly in the inlet zone would be held to an obvious matter of design choice in order to seal the impeller through cannula/catheter lumen. 
Liebing also does not disclose a basket bearing, but Walker discloses a catheter system wherein the bearing assembly includes a basket bearing (column 14, lines 11-18, basket bearing guidewire can be advanced distally into an exposed drive shaft lumen), but does not disclose the basket bearing located distal of the impeller body, but it is reminded that “the particular placement of [an element] in a [device] was held to be an obvious matter of design choice” as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the basket bearing distal to the impeller body into the catheter pump of Liebing in order to seal the impeller through cannula/catheter lumen.  

Re. claim 2, Liebing in view of Walker does not explicitly teach the inlet zone includes a flared portion adapted to securely engage the bearing assembly, but it is reminded that any changes in shape is held to be a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04.IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to try different inlet shapes such as the known flared inlet shape in order to better receive the rotor and bearing.

Re. claim 3, figures 6-8 of Liebing disclose different open bearing shapes, but does not explicitly teach the basket bearing is a partial basket bearing, but it is reminded that any changes in shape is held to be a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see MPEP 2144.04.IV.B) . Therefore, it would have been obvious to one of ordinary skill in the art to try the known partial bearing shape in order to seal the impeller through cannula/catheter lumen as desired.

Re. claim 4, Liebing further teaches wherein the basket bearing is a full basket bearing (figure 13, bearing coupled to rotor is shown as an annular bearing; figure 10).  

Re. claim 5, Liebing further teaches a guidewire lumen extending through the impeller body and the basket bearing (figure 3-4, drive shaft 8 through impeller and bearing 15).

Re. claim 6, Liebing further teaches wherein the guidewire lumen extends distally beyond the basket bearing (figures 6 and 8, drive shaft 8 extends beyond bearings).  

Re. claim 7, Liebing further teaches wherein the bearing assembly is configured to remain stationary while the impeller body rotates within the expandable cannula (figures 3-4; paragraph 0075).

Re. claim 9, Liebing in view of Walker further teaches a distal end bearing engaging with a distal end inlet zone, but does not explicitly disclose engagement with a flared distal end; it is reminded that any changes in shape is held to be a “matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art to try different inlet shapes such as the known flared inlet shape in order to better receive the rotor and bearing.

Re. claim 10-11, Liebing further teaches wherein, in a separated configuration, the expandable cannula and the impeller body are axially spaced from one another along a longitudinal axis, wherein the expandable cannula and the impeller body are located at the same axial position along a longitudinal axis (figure 3, body and impeller are axially spaced along a longitudinal axis).

Re. claim 12, Liebing further teaches wherein, when transitioning from the separated configuration to the operational configuration, the impeller body slides proximally relative to the expandable cannula and into impeller blade zone of the expandable cannula (figures 3-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liebing (US 2017/0014562 A1) in view of Walker (US Pat. No. 6,022,363) as applied to claims above, and in further view of Walters (US 20120172656 A1) (cited previously).
Re. claim 8, Liebing teaches the distal tip remains stationary while the impeller body rotates within the cannula shown in figures 3-4, but does not explicitly disclose an atraumatic shaped tip, but Walters discloses that it is known for heart pumps to include an atraumatic tip located distally to an impeller assembly, shown in figures 1A-2 and paragraph 0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the atraumatic tip as disclosed by Walters into the combined invention in order to create minimally invasive/traumatic interactions with vasculature (paragraph 0053).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Liebing (US 2017/0014562 A1) in view of Walker (US Pat. No. 6,022,363) does not disclose the recited elements of the catheter pump in claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liebing discloses the catheter pump of claim 1 as discussed above, including an impeller blade zone (figure 3, rotor 7) and an inlet zone adapted to securely engage a bearing assembly (figures 3-4 secures bearing 15 into inlet 19), with exception to the basket bearing (as disclosed by Walker) and various placements/shapes of the catheter pump elements marginally teaching away from the prior art that is nevertheless rendered obvious by way of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) as discussed above, and/or In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) stating that “claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device,” where in the instant case providing the basket bearing taught by Walker would not change the operation/design of the catheter pump of Liebing but would modify in order to seal the impeller through cannula/catheter lumen.  
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792